It is conceded, and in fact the act recites, that the beneficiary therein had no legal claim against the county. This being so, the act authorizes a mere gift or donation in violation of section 94 of the Constitution. This provision appeared as section 55 of article 4 of the Constitution of 1875, which was construed in the case of Garland v. Board of Revenue of Montgomery County, 87 Ala. 223, 6 So. 402, and readopted without change in the Constitution of 1901.
THOMAS and BROWN, JJ., concur in the foregoing dissent.